As filed with the Securities and Exchange Commission on June 21, 2013 Registration No. 333-171630 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NOVAGOLD RESOURCES INC. (Exact name of Registrant as specified in its charter) British Columbia, Canada Not Applicable (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) Suite 2300, 200 Granville Street Vancouver, British Columbia Canada V6C 1S4 (604) 669-6227 Address of Principal Executive Offices 2004 Stock Award Plan of NovaGold Resources Inc. (as amended) Employee Share Purchase Plan (Full titles of the plans) DL Services, Inc. 701 Fifth Avenue, Suite 6100 Seattle, Washington 98104 (Name and address of agent for service) (206) 903-8800 (Telephone number, including area code, of agent for service) With a copy to Kimberley R. Anderson Dorsey & Whitney LLP 701 Fifth Avenue, Suite 6100 Seattle, WA 98104 (206) 903-8800 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(1) Common Shares, no par value N/A N/A N/A N/A The Registrant is not registering additional securities. Registration fees were originally paid by the Registrant’s predecessor-in-interest upon filing of the original registration statement on Form S-8 (File No. 333-171630). Consequently, no additional registration fees are required with respect to the filing of this Post-Effective Amendment No.1. This Post-Effective Amendment No. 1 shall become effective upon filing in accordance with Rule 462 under the Securities Act of 1933, as amended. 2 EXPLANATORY NOTE On May 29, 2013, the shareholders of NOVAGOLD RESOURCES INC., a Nova Scotia corporation (“NOVAGOLD Nova Scotia”), passed a special resolution approving the continuance of NOVAGOLD Nova Scotia into British Columbia, thereby becoming a British Columbia corporation (the “Continuance”). The Continuance became effective June 10, 2013, and NOVAGOLD RESOURCES INC. (the “Registrant”) is now a British Columbia corporation governed by the Business Corporations Act (British Columbia). This Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 (File No. 333-171630), originally filed with the Securities and Exchange Commission (the “Commission”) on January 10, 2011 by NOVAGOLD Nova Scotia (the “Registration Statement”), relating to the 2004 Stock Award Plan (as amended) and the Employee Share Purchase Plan, is being filed by the Registrant pursuant to Rule 414 under the Securities Act of 1933, as amended. In accordance with Rule 414(d) under the Securities Act, the Registrant hereby expressly adopts the Registration Statement as its own for all purposes of the Securities Act and the Securities Exchange Act of 1934, as amended. PART II. INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The documents listed in (a) through (d) below are incorporated by reference in this registration statement. (a) The Registrant’s Annual Report on Form 40-F/A filed with the Securities and Exchange Commission on February 13, 2013; (b) The Registrant’s Current Reports on Form 6-K filed with the Securities and Exchange Commission on February 25, 2013, April 10, 2013, April 30, 2013, May 10, 2013, May 14, 2013, June 3, 2013 and June 19, 2013; and (c)
